 


109 HR 1326 IH: North Bay Water Reuse Program Act of 2005
U.S. House of Representatives
2005-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1326 
IN THE HOUSE OF REPRESENTATIVES 
 
March 15, 2005 
Mr. Thompson of California introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To enable a Bureau of Reclamation partnership with the North Bay Water Reuse Authority and other regional partners to achieve water supply, water quality, and environmental restoration objectives. 
 
 
1.Short titleThis Act may be cited as the North Bay Water Reuse Program Act of 2005. 
2.DefinitionsIn this Act: 
(1)Eligible EntityThe term eligible entity means each of— 
(A)the Sonoma Valley County Sanitation District, Sonoma, California; 
(B)the Napa Sanitation District, Napa, California; 
(C)the City of American Canyon, California; 
(D)the Las Gallinas Valley Sanitary District, San Rafael, California; 
(E)the Novato Sanitary District, Novato, California; 
(F)the City of Petaluma, California; and
(G)the Sonoma County Water Agency. 
(2)SecretaryThe term Secretary means the Secretary of the Interior. 
3.North Bay Water Reuse Program 
(a)In GeneralThe Secretary may, through a cooperative agreement with the State of California or a subdivision thereof, participate in the planning, design, and construction of water reclamation and reuse projects including water quality improvement, waste water treatment, water reclamation and reuse, groundwater recharge and protection, surface water augmentation, and other improvements with eligible entities in the North San Pablo Bay watershed in Napa, Sonoma, Marin, and Solano Counties, California. 
(b)Coordination with other Federal agenciesIn carrying out this section, the Secretary shall, to the greatest degree practicable, build upon the design work and environmental evaluation undertaken by non-Federal entities and by the Corps of Engineers in the San Pablo Bay Watershed, California. 
(c)Cooperative agreementsAll planning, design, and construction of a recycled water project authorized by this Act shall be undertaken in accordance with a cooperative agreement between the Secretary and the eligible entity for the project. Such cooperative agreement shall set forth in a manner acceptable to the Secretary the responsibilities of the eligible entity for— 
(1)needs assessment; 
(2)feasibility and reconnaissance studies; 
(3)environmental review; 
(4)engineering and design; 
(5)construction; and 
(6)the administration of contracts pertaining to any of the foregoing. 
(d)Financial assistanceUpon execution of a cooperative agreement under this section, the Secretary may provide to the eligible entity, on the basis described in section 4, the funds authorized, through direct loans, loan guarantees, or grants. 
4.Cost sharing 
(a)Federal assistanceThe Federal share of a project funded under this Act shall not exceed 65 percent of the total cost for planning, environmental evaluation, and construction of the project. 
(b)Non-federal Cost Share 
(1)In GeneralExcept as provided in subsection (c), the non-Federal cost share of the costs of a project funded under this Act shall be no less than 35 percent total cost for planning, environmental evaluation, and construction of the project. 
(2)Credit for Non-Federal workThe non-Federal interests with respect to a project funded under this Act shall receive credit toward the non-Federal share of the cost of the project— 
(A)for reasonable costs incurred by the non-Federal interests as a result of participation in the planning, design, and construction of the project; and 
(B)for the fair-market value of lands utilized for project facilities and owned by eligible entities. 
(c)Operation and MaintenanceThe non-Federal share of operation and maintenance costs of a project funded under this Act shall be 100 percent. 
(d)Federal Assistance for Environmental Improvement and Enhancement 
(1)Initial developmentThe Secretary shall make grants and other funds available to eligible entities for the initial development of environmental improvement and enhancement components of the North Bay Water Reuse Program. 
(2)NonreimbursableGrants provided under this Act shall be nonreimbursable and not subject to repayment. 
5.Water rightsNothing in this Act— 
(1)invalidates or preempts State water law or any interstate compact governing water; 
(2)alters the rights of any State to any appropriated share of the waters of any body of surface or groundwater, whether determined by past or future interstate compacts or final judicial allocations; 
(3)preempts or modifies any State or Federal law, or interstate compact, governing water quality or disposal; or 
(4)confers on any non-Federal entity the ability to exercise any Federal right to the waters of any stream or to any groundwater resource. 
6.Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this Act $65,000,000, to remain available until expended. 
 
